NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 15a0428n.06

                                          No. 14-6511
                                                                                      FILED
                         UNITED STATES COURT OF APPEALS                         Jun 09, 2015
                              FOR THE SIXTH CIRCUIT                         DEBORAH S. HUNT, Clerk


UNITED STATES OF AMERICA,                              )
                                                       )
       Plaintiff-Appellee,                             )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE MIDDLE DISTRICT OF
PETER LEWIS,                                           )   TENNESSEE
                                                       )
       Defendant-Appellant.                            )



                                                                                         *
       BEFORE: BOGGS and BATCHELDER, Circuit Judges; HUCK, District Judge.


       PER CURIAM. Peter Lewis appeals his sentence.

       Lewis pleaded guilty to conspiracy to possess with intent to distribute and distribution of

controlled substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846.         The district court

determined that, based on his total offense level of 13 and criminal history category of III,

Lewis’s guidelines range of imprisonment was 18 to 24 months. The court varied downward and

sentenced Lewis to 15 months in prison.

       On appeal, Lewis argues that his sentence is substantively unreasonable because the
district court failed to properly take into account his family circumstances. Lewis specifically
contends that he should have been sentenced to home confinement because incarceration will
impose an extreme financial hardship on his family. We review criminal sentences under a
deferential abuse-of-discretion standard for reasonableness, which has both a procedural and a

       *
         The Honorable Paul C. Huck, United States District Judge for the Southern District of
Florida, sitting by designation.
No. 14-6511
United States v. Lewis

substantive component.     United States v. O’Georgia, 569 F.3d 281, 287 (6th Cir. 2009).
A sentence may be substantively unreasonable if the district court selects the sentence arbitrarily,
fails to consider a pertinent sentencing factor, or gives an unreasonable amount of weight to any
pertinent factor. United States v. Vowell, 516 F.3d 503, 510 (6th Cir. 2008). We apply a
rebuttable presumption of substantive reasonableness to a within-guidelines sentence, United
States v. Vonner, 516 F.3d 382, 389 (6th Cir. 2008) (en banc), and a defendant’s burden to
demonstrate that a below-guidelines sentence is unreasonable is even more demanding, United
States v. Curry, 536 F.3d 571, 573 (6th Cir. 2008).
       Lewis has not overcome the presumption that his below-guidelines sentence is
substantively reasonable. Before imposing Lewis’s sentence, the district court discussed several
relevant sentencing factors, including the seriousness of the offense, Lewis’s criminal history,
and the need to afford adequate deterrence, promote respect for the law, and provide just
punishment. The court also considered Lewis’s personal circumstances and recognized that
incarcerating him would impose a hardship on his family. The court did not abuse its discretion,
however, by concluding that any such hardship was not the type of exceptional family
circumstance that would outweigh the other sentencing factors. See United States v. Haj-Hamed,
549 F.3d 1020, 1027-28 (6th Cir. 2008).
       Accordingly, we affirm Lewis’s sentence.




                                               -2-